DETAILED ACTION
Acknowledgement is made of the amendment submitted on  09/30/2020. In virtue of this amendments:
Claims 2 and 30-36 are canceled; 
Claims 1, 3-6, 8-9, 13-19 and 22-29 are currently amended; and thus, 
Claims 1 and 3-29 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of  PCT/US2018/057694 filed on 10/26/2018, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/577,294 filed on 10/26/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0094210A1 hereinafter “Paradiso” in view of US2013/0234625A1 hereinafter “Kondo”
Regarding claim 1, Paradiso discloses in Fig.1 for example, a lighting control system comprising: 
a base housing configured for positioning on a floor surface (as shown in Fig.1); 
a base electrical plug extending from the base housing and configured for plugin into a wall outlet (¶33: power line provides energy and communication) ; 
a base electrical outlet (¶33L3-4: four independent outlets) in the base housing configured for electrically coupling the lighting control system with a corded luminaire via a luminaire electrical plug (¶41: a desk lamp is plugged into the plug node’s electrical outlet and turn on); 
a controller (¶33L2: microcontroller) communicably coupled to the sensor system, the controller configured to control a flow of electricity receive through the base electrical plug from the electrical wall outlet (¶61: each of the four electric outlets can be independently turned on or off by means of a triac controlled by a digital I/O pin) 
Paradiso does not explicitly disclose: 
the flow of electricity is controlled based on an input detected by a vibration sensor of the sensor system. 
Kondo discloses a lighting contorl system wherein 
(¶51L1-12: vibration signals having sufficient magnitude to indicate a person is walking past the lamp can be used to turn the lamp on) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the power strip disclosed by Paradiso to incorporate the automated control of lamps based on vibration sensors as disclosed by Kondo. 
One of ordinary skill in the art would’ve been motivated because it provides automatic control of lights which save electricity (Kondo ¶2) 
Regarding claim 4, Paradiso in view of Kondo hereinafter “Paradiso/Kondo” discloses the control system according to claim 1, wherein 
2the sensor system comprises at least one sensor positioned on a top 3surface of the base housing. (as shown in Fig.1 of Paradiso for example; light sensor [140], microphone [155] are all on the trop surface) 
Regarding claim 5, Paradiso/Kondo discloses in Paradiso the control system according to claim 1, wherein 
the corded luminaire is free standing. (¶41: a desk lamp)
Regarding claim 6, Paradiso/Kondo discloses in Paradiso the control system according to claim 1, wherein 
sensor system further comprises at least one of a sonar sensor, a low-pass microphone, a RF sensor, a radar, a CO2 sensor, a humidity sensor, and a thermometer. (¶33: light sensor; vibration detector, microphone) 
Regarding claim 8, Paradiso/Kondo discloses in Paradiso the control system according to claim 1

the base electrical outlet is positioned in a peripheral portion of the housing. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the power strip to have the outlet on the peripheral portion of the housing. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 10, Paradiso/Kondo discloses in Paradiso the control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
the base housing is disk shaped. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the power strip to have a disk shape.  
One of ordinary skill in the art would’ve been motivated because it has been held there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 26, Paradiso/Kondo discloses in Paradiso the control system according to claim 1wherein the sensor system further comprises 
one or more of: a passive infrared 3sensor, an ultra-sonic sensor, a time-of-flight sensor, a motion/seismic sensor, and a 4microphone. (¶33: light sensor; vibration detector, microphone)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo further in view of US2010/0294915A1 hereinafter “William” 
Regarding claim 3, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
wherein the at least one sensor comprises at least one sensor positioned on a bottom surface of the base housing. 
Williams discloses a lighting control device, wherein 
the at least one sensor comprises at least one sensor positioned on a bottom surface of the base housing (¶48: a sensor unit 42 is positioned in the bottom of recess 40 in preferably substantially the center of the circular portion 30 of housing 22). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the sensor of Williams in the power strip disclosed by Paradiso. 
One of ordinary skill in the art would’ve been motivated because the sensor increase the performance and energy efficiency (William ¶8) 
Claims 15 and 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo further in view of WO2015/054225A1 hereinafter “Google”  
Regarding claim 15, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
wherein the controller is configured to monitor a sleep pattern via a motion sensor and/or microphone. 
Google, drawn to smart home electronics, discloses, wherein 
the controller is configured to monitor a sleep pattern via a motion sensor and/or microphone (¶121: processing engine 1606 can include a managed services paradigm 1671a that monitors and manages primary or secondary device functions; ¶124: thus, for example, the same bedroom occupancy and motion data discussed in the "ordinary'' example can be collected and made available (properly anonymized) for processing in which the sleep patterns of schoolchildren in a particular ZIP code can be identified and tracked). 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the Google invention within the lighting control system of Paradiso/Kondo in order to increase the performance and increase efficiency (Google, ¶114: use suggestions (e.g., based on collected home data 1602 to improve performance redone utility cost. Etc)
Regarding claim 17, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
the controller is configured to monitor air quality by measuring particulates and CO levels and at least one of communicate one or more countermeasures wirelessly to a HVAC system, notify a user, or send a notification to a mobile electronic device and activate an alarm system. 
Google, drawn to smart home electronics, discloses, wherein the controller is configured to monitor air quality by measuring particulates and CO levels (¶6: Embodiments of such a hazard detector may include one or more of the following features: The at least one hazard detection sensor may include a smoke detection sensor and a carbon monoxide detection sensor) and at least one of communicate one or more countermeasures wirelessly to HVAC system, notify a user, or send a notification to a mobile electronic device and activate an alarm system)
It would have been obvious to one having ordinary skill in the art to utilize the Google invention within the lighting control system of Paradiso/Kondo in order to increase the performance and increase efficiency (Google, ¶114: use suggestions (e.g., based on collected home data 1602 to improve performance redone utility cost. Etc)
Regarding claim 18, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
the controller is configured to communicate to other lighting control systems via low-frequency audio through one or more floors and walls in a home. 
Google, drawn to smart home electronics, discloses, wherein the controller is configured to communicate to other lighting , control system via low frequency audio through one or more floors and walls in a home (¶100: according to embodiments, all or some of the smart devices can serve as wireless or wired repeaters. For example, a first one of the smart devices can communicate with a second one of the smart devices via a wireless router 1560). 
It would have been obvious to one having ordinary skill in the art to utilize the Google invention within the lighting control system of Paradiso/Kondo in order to increase the performance and increase efficiency (Google, ¶114: use suggestions (e.g., based on collected home data 1602 to improve performance redone utility cost. Etc)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo further in view of US 2014/0107846 A1 hereinafter “Ericsson”  
Regarding claim 16, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
the controller is configured to analyze changes in occupancy via changes in C02 readings obtained by the at least one sensor. 
Ericsson, drawn to occupancy sensing and lighting control, discloses, wherein the controller is configured to analyze changes in occupancy via changes in C02 readings obtained by the at least one sensor (¶22: Among these solutions, C02 sensors are slow to detect changes in occupancy. Hence, they are more suitable for residential homes where occupants are less dynamic than those in commercial office buildings). 
It would have been obvious to one having ordinary skill in the art to utilize the Ericsson sensor within the lighting control system of Paradiso/Kondo to increase the energy efficiency (Ericsson, ¶20 the sensor data can then be normalized such that an actuation plan can be generated to control the heating, ventilation and air conditioning (HVAC) system and lighting for improved energy efficiency).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo further in view of US2008/0284350A1 hereinafter “Xu”  
Regarding claim 19, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
the controller is configured to detect a bulb type of a bulb connected to the corded luminaire via at least one of a current sensor and voltage sensor used to analyze a power line. 
Xu, drawn to bulb type detection, discloses, wherein the controller is configured to detect a bulb type of a bulb (¶31: a bulb detection circuit 38 is provided to detect the bulb type on the load 36) connected to the corded luminaire (¶25: the output 35 of the dimmer circuit passes toward the load 36. The load 36 may be a lamp plugged into the terminals of an electrical outlet) via at least one of a current sensor and voltage sensor used to analyze the flow of electricity received through the base electrical plug (¶25:the output 35 of the dimmer circuit passes toward the load 36. The load 36 may be a lamp plugged into the terminals of an electrical outlet. On the other hand, the load may be hard-wired. The inductive load sensor determines when something other than a light is at the load. In such cases, it may be desirable to prevent any dimming). 
(Xu ¶23: the disclosed example is a more efficient circuit arrangement compared to others that relied upon RC circuitry and a rectifier for controlling the MOSFETs).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo in view of WO2014/134637 hereinafter “Azoteq” further in view of WO 2017/140617A1 hereinafter “Phillip”  
Regarding claim 20, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
wherein the controller is configured to turn on the corded luminaire to provide a nightlight in response to sensing vibration and detecting that a room is dark. 
Azoteq discloses a night light (para [0031]- The lighting unit may also function as a night light that offers very low level of light automatically when it is dark, even when switched off (by command)). 
It would have been obvious to one having ordinary skill in the art to modify the lamp disclosed by Paradiso/Kondo in to a night light as disclosed by Azoteq. 
One ordinarily skill in the art would’ve been motivated because the nightlight would provide illumination during night time and when it’s dark. 
Paradiso/Kondo in view of Azoteq hereinafter “Paradiso/Kondo/Azoteq” does not explicitly disclose: 
in response to sensing vibration. 
Philips drawn to lighting control, discloses, (¶97: the sensor(s) 312 may comprise one or any combination of a push button, a switch, a presence sensor, a motion sensor, an orientation sensor, an acceleration sensor, a vibration sensor...; ¶27: the controller is coupled to at least one sensor and the controller is configured to: receive at least one sensor output signal from the at least one sensor; detect a start of an action being performed by a user in the environment of the at least one luminaire based on the at least one sensor output signal). 
It would have been obvious to one having ordinary skill in the art to utilize the Philips disclosure within the Paradiso/Kondo/Azoteq lighting control system to reduce unhealthy effects of the light (Philips, ¶12: many people are sensitive to temporal variations in the amount of light falling on the human eye, experiencing discomfort; ¶18: in light of the disadvantages of the known solutions to achieve periodic visual occlusion to enhance the effectiveness of training, embodiments of the present disclosure relate to equipping a training facility with a lighting system to achieve this effect)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Paradiso/Kondo in view of Azoteq further in view of US2011/0121654A1 hereinafter “Recker”   
Regarding claim 21, Paradiso/Kondo the lighting control system according to claim 1
Paradiso/Kondo does not explicitly disclose: 
wherein the controller is configured to turn on the corded luminaire to provide a nightlight in response to sensing vibration and detecting that a room is dark. 
Azoteq discloses a night light (para [0031]- The lighting unit may also function as a night light that offers very low level of light automatically when it is dark, even when switched off (by command)). 
It would have been obvious to one having ordinary skill in the art to modify the lamp disclosed by Paradiso/Kondo in to a night light as disclosed by Azoteq. 

Paradiso/Kondo/Azoteq does not explicitly disclose: 
in response to sensing vibration and detecting that a room is dark.
Recker, drawn to controlling lights, discloses, in response to sensing vibration (¶492: the sensor device may sense IR, temperature, light, motion, acoustic, vibration, and the like) and detecting that a room is dark (¶206: pursuant to an illustration, the light source can be switched to an on state when a darkness level exceeds a threshold (e.g., at night) and thereafter the light source can be transitioned to an off state when the amount of light increases (e.g., during the day)...)
It would have been obvious to one having ordinary skill in the art to utilize the Recker invention within the lighting control system of Paradiso/Kondo/Azoteq in order to improve the efficiency and costs (Recker ¶11: more particularly, the devices and applications according to various embodiments of the present invention make use of wireless control and wireless power in lighting devices to provide advantages in ease of installation, in the ability to install lighting in locations independent of a connection to wired power, in cost savings, in energy efficiency and in the reduction of energy consumption at times of peak demand through controls and power management and in safety, security, and convenience for the end user).
Allowable Subject Matter
Claims 7, 9, 11-14, 22-25 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                            March 5, 2021